Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, 1. That the verdict is against the weight of the evidence upon the questions of the defendant’s negligence and the freedom of the injured person from contributory negligence. 2. That it was error to refuse to charge, as requested by defendant’s counsel, that if the person injured attempted to cross the track when the engine *927was distant thirty-five feet or less, she was guilty of contributory negligence as matter of law. All concurred.